Hall, J.
By his will the testator bequeathed to his wife a large, number of slaves, his plantation stock, farming tools and utensils, household and kitchen furniture, horses, mules, cattle, etc., all of which property she was to have during her natural life or widowhood, and which, in the event of her intermarriage, was to be equally divided between the children of herself and the testator. After specific be- *259• quests to two of his sons, testators's will provided as follows: “And the remainder of my estate, both real and personal, to be equally ■divided between my children ” (naming them.) Prior to the execution of the will, a daughter of the testator died, leaving a child. The testator owned no other lands thaD those covered by the bequest to his wife •'
Key & Preston, by J. H. Lumpkin, for plaintiff in error.
F. Jordan, for defendants.
Held, that it was the intention of the testator to dispose of his entire estate by his will, and it was not- his purpose to die intestate as to any portion of his property. 57 Ga., 568, 579, (head notes 15, 16, 17,) •592, 593.
2. On the death of the wife, the lands passed to the children (5f the testator, and the child of the deceased daughter took no interest ■ therein. 12 Ga., 156 (head notes 6-11,) 163-5.
Judgment affirmed.